DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/12/22 has been entered.
 
Claims Status
	Claims 15,16 and 19 are pending in the application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 15,16 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chang et al. (US2004/0191332A1) and Hoffman et al. (J. Comp. Physiol. B 1989, 159:293-299) and Noecker (Advances in Therapy 2001, 18, 205-215), as evidenced by Stonecipher CRST, July 2017 and in further view of Greer et al. (Environ. Health Perspect. 2002, 110, 927-937) and German et al. (Eye, 1999, 73 (Pt.1), 93-100).
Chang et al. (US2004/0191332A1) discloses ophthalmic compositions comprising a carrier component, a therapeutic component, an oxy-chloro component, a borate component and/or a glycerin component. The ophthalmic compositions have reduced detrimental effects (abstract; p1, [0005-0007]). The ophthalmic compositions are useful for drug delivery to or through the eye, for eye drops to treat the eye, etc. wherein the ophthalmic compositions are substantially non-toxic and/or non-irritating and/or non-damaging to the eye (p3, [0026-0027]). The oxy-chloro component includes perchlorates (p3, [0031]) and can be employed in a concentration of about 0.01 ppm or more, such as in a range of about 1000 ppm or about 5000 ppm, etc. (p3, [0034-0035]). The composition may comprise oils, ointments, gels and the like (p9, [0134]). The oily suspension may be formulated in mineral oil, etc. (p6, [0056]) which encompasses the mineral oil of the instant claims.
Chang et al. does not disclose that the perchlorates of the ophthalmic compositions is a sodium or potassium perchlorate or a concentration of about 40 mg/mL to about 400 mg/mL or a drop with a volume of 50 [Symbol font/0x6D]l to 75 [Symbol font/0x6D]l.
Hoffman et al. (J. Comp. Physiol. B 1989, 159:293-299) discloses the use of potassium perchlorate for the suppression of thyroid function (KClO4) (Summary). A 1% KClO4 solution was provided in the drinking water of hamsters (p294, left column, sixth paragraph; right column, first paragraph; Fig. 3C,3F; p297, Discussion). 
The 1% KClO4 solution consists essentially of the perchlorate anion and encompasses the solution essentially consists of potassium perchlorate of the instant claim 16.
Noecker (Advances in Therapy 2001, 18, 205-215) discloses that preservatives are an important component of ophthalmic preparations and one of the most common preservatives SOC (stabilized oxychloro complex) caused the least amount of damage to rabbit corneal epithelial cells (abstract). 
High concentrations of preservatives or repeated exposure to preserved medications has high incidence of endothelial damage (p206, Clinical Relevance) but when SOC is administered in the eye, it is converted into natural tear components, such as sodium and chloride ions, oxygen and water (p208, Purite ® (SOC). 
Stonecipher CRST, July 2017 states that sodium perchlorate is a transient preservative which is transformed into water and oxygen by the shear force of a blink.
Greer et al. (Environ. Health Perspect. 2002, 110, 927-937) discloses that potassium perchlorate is used to treat hyperthyroidism and inhibition of thyroidal iodine uptake (abstract). Potassium perchlorate was used for the treatment of thyrotoxicosis with 600-2,000 mg (430-1400 mg perchlorate) daily for periods of several months or longer was common practice. Two decades later physicians reported treating thyrotoxicosis successfully with lower maintenance doses of potassium perchlorate (40-200 mg/day) for 2 years or longer, in the absence of adverse effects (p927, right column, first full paragraph).
German et al. (Eye, 1999, 73 (Pt.1), 93-100) discloses that the ocular drugs are most frequently applied in the form of drops wherein 1 or 2 drops are recommended by practitioners (p93, first paragraph). Several physical factors may potentially be responsible for variation in drop size, such as dimensions of the aperture (p93, second paragraph). The main aim of the study was to examine the variation in drop size from a variety of multi-dose bottles and analyze the influence of several factors on the size of the drops, such as accuracy (p94, right column, first paragraph). Eye drop volume for manufactured eye drop bottles ranges from 33.8 microliters to 63.4 microliters and it appears that bottles are produced to give drop sizes between 30 microliters and 50 microliters. The handling angle of
the bottle and drug type and its concentration influenced the drop volume (abstract; p99, discussion).
At the time of the invention it would have been obvious to one ordinarily skilled in the art that the perchlorates of the ophthalmic compositions of Chang et al. would comprise a sodium or potassium perchlorate as perchlorate is an anion and would include a counter cation, not excluding sodium or potassium as non-toxic potassium and sodium perchlorate solutions are known in the prior art, such as the 1% KClO4 solution of Hoffman et al. or the specification, which teaches that a 20 mg/ml solution of sodium perchlorate for injection is commercially available (p8, [0032]). 
At the time of the invention it would have been obvious to one ordinarily skilled in the art that the perchlorate can be provided in a therapeutically effective amount, such as about 40 to about 400 mg/ml in a drop having a volume of 50 [Symbol font/0x6D]l to 75 [Symbol font/0x6D]l as the concentration of the perchlorate in the ophthalmic compositions of Chang et al. may comprise about 5000 ppm (about 5 mg/mL) and the recitation of “about” provides for a variation in the range endpoints which includes a higher endpoint, Hoffman et al. teaches of 10 mg/mL perchlorate solution, the specification teaches that a 20 mg/ml solution of sodium perchlorate for injection is commercially available (p8, [0032]) and Greer et al. teaches that a dose of 40-200 mg/day of potassium perchlorate composition does not provide adverse effects. 
The reference of Noecker, as evidenced by Stonecipher teaches of oxychloro complex ophthalmic preparations wherein when oxychloro complex SOC is administered in the eye, it is converted into natural tear components, such as sodium and chloride ions, oxygen and water.
Therefore, it would have been predictable to one of ordinary skill in the art to examine the efficacy of the perchlorate n the ophthalmic solution at different concentrations without providing any adverse effects to the subject since oxychloro compounds convert into natural tear components, such as sodium and chloride ions, oxygen and water
Furthermore, it is obvious to vary and/or optimize the amount of perchlorate provided in the
composition (10 mg/ml, 20 mg/ml, 40 mg, etc.), according to the guidance provided by
Greer et al. which teaches that a dose of 40-200 mg/day does not provide adverse effects, to provide a composition having the desired properties such as the desired non-toxic preservation qualities. It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
At the time of the invention it would have been obvious to one ordinarily skilled in the art that the eye drop volume of the perchlorate containing ophthalmic composition of Chang et al. will be a volume 50 [Symbol font/0x6D]l to 75 [Symbol font/0x6D]l as German et al. teaches that a standard eye drop volume generally ranges from 33.8 microliters to 63.4 microliters. Also, the specification states that “most commercially available eye drops have a per drop volume in the range of from 50-75 [Symbol font/0x6D]l [p7,[0027]).”
Also, the intended use is not generally afforded any patentable weight and since the
combination leads to the same compounds as claimed, they would be expected to be capable of performing the same intended use. “The recitation of a new intended use for an old product does not make a claim to that old product patentable.” In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).  
Products of identical chemical composition can not have mutually exclusive properties. A chemical composition and its properties are inseparable. Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable and does not render the old composition patentably new to the discoverer. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Response to Arguments
Applicant's arguments filed 9/12/22 have been fully considered but they are not persuasive.
Applicant asserts that Chang teaches that the oxy-chloro component includes perchlorates in a
concentration of about 0.01ppm or more, such as in a range of about 1000 ppm or about 5000 ppm, etc. This is the preservative range, not a therapeutic range. 
The reference of Chang was not explicitly used to teach of a concentration of about 40 mg/mL to about 400 mg/mL of perchlorate.
The reference of Chang was used to teach of ophthalmic compositions comprising an oxy-chloro component, a borate component and/or a glycerin component which can be formulated in mineral oil.
The reference of Hoffman et al. was used to teach of the use of a 1% potassium perchlorate for the suppression of thyroid function.
The reference of Greer et al. was used to teach that potassium perchlorate is used to treat hyperthyroidism and inhibition of thyroidal iodine uptake, such as treatment of thyrotoxicosis with 600-2,000 mg (430-1400 mg perchlorate) daily for periods of several months or longer. It is stated that a dose of 40-200 mg/day of potassium perchlorate to a subject does not provide adverse effects.
The specification of the disclosure teaches that a 20 mg/ml solution of sodium perchlorate for injection is commercially available (p8, [0032]). 
Furthermore, the instant claims recite that the concentration of perchlorate is of about 40 mg/ml to about 400 mg/ml and does not distinguish the lower end of the concentration range.
Therefore, At the time of the invention it would have been obvious to one ordinarily skilled in the art to administer therapeutic amounts (e.g. 40-100 mg/day) perchlorate to a subject for the inhibition of thyroidal iodine uptake without adverse effects which encompass the about 40 mg/ml of the instant claims. 
The reference of Noecker, as evidenced by Stonecipher was used to teach of oxychloro complex ophthalmic preparations wherein when SOC is administered in the eye, it is converted into natural tear components, such as sodium and chloride ions, oxygen and water.
At the time of the invention it would have been obvious to one ordinarily skilled in the art to
vary and/or optimize the amount of perchlorate provided in the composition, according to the guidance provided by Greer to provide a composition having the desired properties such as the desired concentration of perchlorate for inhibition of thyroidal iodine uptake without adverse effects as oxychloro compounds are converted to natural tear components in the eye and don’t cause adverse effects. It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Products of identical chemical composition can not have mutually exclusive properties. A chemical composition and its properties are inseparable. Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable and does not render the old composition patentably new to the discoverer. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Applicant asserts that the 1% KClO4 of Hoffman is four times less than the lower end of “about 40 mg/ml of the instant claims. Extensions of “about” by four fold is not reasonable and is considered Judicial Notice.
The reference of Hoffman et al. was used to teach of the use of a 1% potassium perchlorate for the suppression of thyroid function.
The reference of Greer et al. was used to teach that potassium perchlorate is used to treat hyperthyroidism and inhibition of thyroidal iodine uptake, such as treatment of thyrotoxicosis with 600-2,000 mg (430-1400 mg perchlorate) daily for periods of several months or longer. It is stated that a dose of 40-200 mg/day of potassium perchlorate to a subject does not provide adverse effects.
The specification of the disclosure teaches that a 20 mg/ml solution of sodium perchlorate for injection is commercially available (p8, [0032]). 
Furthermore, the instant claims recite that the concentration of perchlorate is of about 40
mg/ml to about 400 mg/ml and does not distinguish the lower end of the concentration range.
Therefore, At the time of the invention it would have been obvious to one ordinarily skilled in the art to administer therapeutic amounts (e.g. 40-100 mg/day) perchlorate to a subject for the inhibition of thyroidal iodine uptake without adverse effects which encompass the about 40 mg/ml of the instant claims.
The reference of Noecker, as evidenced by Stonecipher was used to teach of oxychloro complex ophthalmic preparations wherein when SOC is administered in the eye, it is converted into natural tear components, such as sodium and chloride ions, oxygen and water.
At the time of the invention it would have been obvious to one ordinarily skilled in the art to vary and/or optimize the amount of perchlorate provided in the composition, according to the guidance provided by Greer to provide a composition having the desired properties such as the desired concentration of perchlorate for inhibition of thyroidal iodine uptake without adverse effects as oxychloro compounds are converted to natural tear components in the eye and don’t cause adverse effects. It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Products of identical chemical composition can not have mutually exclusive properties. A chemical composition and its properties are inseparable. Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable and does not render the old composition patentably new to the discoverer. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Applicant asserts that the reference of Greer was for oral or injected delivery and was related to drinking water contaminant assessment. Greer does not provide guidance to one of ordinary skill in the art to adjust “perchlorate anion” to “about 40 mg/ml to about 400 mg/ml” and add “at least one of 
white petrolatum, mineral oil, lanolin, or polyethylene mineral oil gel.”
There reference of Greer is stated above.
The reference of Chang was used to teach of ophthalmic compositions comprising an oxy-chloro component, a borate component and/or a glycerin component which can be formulated in mineral oil.
The reference of Noecker, as evidenced by Stonecipher was used to teach of oxychloro complex ophthalmic preparations wherein when SOC is administered in the eye, it is converted into natural tear components, such as sodium and chloride ions, oxygen and water.
At the time of the invention it would have been obvious to one ordinarily skilled in the art to vary and/or optimize the amount of perchlorate provided in the composition, according to the guidance provided by Greer to provide a composition having the desired properties such as the desired concentration of perchlorate for inhibition of thyroidal iodine uptake without adverse effects as oxychloro compounds are converted to natural tear components in the eye and don’t cause adverse effects. It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Applicant asserts that German does not teach elevating the amount of perchlorate from a preservative level to a therapeutic level in “an ophthalmic composition sufficient to reduce formation of fibrosis in at least one nasolacrimal duct of a patient that may occur upon the patient receiving therapeutic iodine.”
There reference of Greer is stated above.
The reference of Chang was used to teach of ophthalmic compositions comprising an oxy-chloro component, a borate component and/or a glycerin component which can be formulated in mineral oil.
The reference of Noecker, as evidenced by Stonecipher was used to teach of oxychloro complex ophthalmic preparations wherein when SOC is administered in the eye, it is converted into natural tear
components, such as sodium and chloride ions, oxygen and water.
At the time of the invention it would have been obvious to one ordinarily skilled in the art to vary and/or optimize the amount of perchlorate provided in the composition, according to the guidance provided by Greer to provide a composition having the desired properties such as the desired concentration of perchlorate for inhibition of thyroidal iodine uptake without adverse effects as oxychloro compounds are converted to natural tear components in the eye and don’t cause adverse effects. It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Applicant asserts that nothing alleged in the action regarding Greer or Hoffman addresses a composition comprising “at least one of white petrolatum, mineral oil, lanolin, or polyethylene mineral oil gel.”
The references of Greer and Hoffman were not used to teach of “at least one of white petrolatum, mineral oil, lanolin, or polyethylene mineral oil gel.”
There reference of Greer is stated above.
The reference of Hoffman et al. was used to teach of the use of a 1% potassium perchlorate for the suppression of thyroid function.
The reference of Chang was used to teach of ophthalmic compositions comprising an oxy-chloro component, a borate component and/or a glycerin component which can be formulated in mineral oil.
The reference of Noecker, as evidenced by Stonecipher was used to teach of oxychloro complex ophthalmic preparations wherein when SOC is administered in the eye, it is converted into natural tear components, such as sodium and chloride ions, oxygen and water.
Therefore, it would have been obvious to one of ordinary skill in the art to formulate a perchlorate composition in an ophthalmic composition in mineral oil in therapeutic concentrations without adverse effects since oxychloro compounds convert natural tear components, such as sodium and chloride ions, oxygen and water.

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached M9-3, T9-3, W9-3, Th9-2, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/Examiner, Art Unit 1618